 CREDILL MINTER, ROBERT LINTON, ET AL.189CredillMinter,Robert Linton,and Reese Parker, asagents of all employees who are members of LocalNo. 15108,District 50,UnitedMine Workers ofAmericaandMoss-American,Inc.Cases14-CP-110 and 14-CC-500August 21, 1969DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSFANNING ANDJENKINSOn December 26, 1968, Trial Examiner RobertCohn issued his Decision in the above-entitledproceedings,findingthatRespondents had notengaged in and were not engaging in certain unfairlaborpracticesallegedinthecomplaint,andrecommending that the complaint be dismissed in itsentirety,assetforthintheattachedTrialExaminer'sDecision.Thereafter,theGeneralCounselandtheChargingPartyeachfiledexceptions to the Decision; the General Counsel andRespondents also filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with these cases to athree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record in these cases, and hereby adoptsthe findings, conclusions,' and recommendations ofthe Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that the complaint herein be, and it hereby is,dismissed in its entirety.'We adopt theTrial Examiner's conclusion that Respondents did notattempt to displace the certified International Union as the bargainingrepresentative of the Employer's employees.As theTrial Examiner found,Respondentscouldconstitute a labor organization within the meaning ofSec. 2(5) of the Act. However, the TrialExaminer also found, and weagree, that in these cases Respondents were not seeking to be recognized orbargained with apartfrom the certifiedrepresentative, and therefore didnot bytheir conduct violate Sec. 8(b)(4XC) or 8(b)(7)(A).TRIAL EXAMINER'S DECISION50,UnitedMineWorkers of America, the GeneralCounseloftheNationalLaborRelationsBoard(hereinafter the Board), through theRegionalDirector forRegion14,onSeptember18,issuedanorderconsolidating cases, complaint, and notice of hearing.' Thecomplaintalleges,inessence, that the above-namedindividuals "as agents of all employees who are membersof Local No. 15108, District 50, United Mine Workers ofAmerica," by engagingin certainacts and conduct morefullydetailed herein, committed unfair labor practiceswithin the meaning of Section 8(b)(4)(i)and (ii)(C) and8(b)(7)(A)of the National Labor Relations Act, asamended (herein the Act). In apttime,the Respondentsfiledananswer to the complaint in which thejurisdictional allegations thereof were admitted; however,they denied the commission of any unfair labor practices.This proceeding, with all parties represented, was heardbefore me at St. Louis, Missouri, on October 17. At theconclusion of the hearing, counsel for the Respondentsargued orally on the record. Posthearing briefs were filedby counsel for the General Counsel and by counsel for theRespondents, which have been carefully considered.From the entire record in this case, and from myobservationof the demeanor of the witnesses whiletestifying, I make the following:FINDINGS AND CONCLUSIONS1.COMMERCEThe Company, a Delaware corporation, has, at alltimes material, maintained an office and place of businessinEast St. Louis, Illinois, where it is engaged in themanufacture, sale, and distribution of treated railroad ties,poles, timber, and related products. It maintains plants inseveral other States, but the only facility involved in thisproceeding is its plant located at East St. Louis, Illinois.During an annual period, the Company manufactures andships from said plant products valued in excess of $50,000directly to points located outside the State of Illinois.Basedupon the foregoing facts, I find, as theRespondents' answer admits, that the Company is anemployer engaged in commerce and in an industryaffecting commerce within the meaning of Sections 8(b)(4)and 2(6) and (7) of the Act.II.LABOR ORGANIZATIONThe complaintalleges,and I find based uponuncontroverted evidence in the record, thatInternationalUnion of District 50, United Mine Workers of America(herein sometimescalled District 50or International), is alabor organization within the meaning of Section 2(5) ofthe Act.'III.THE ALLEGED UNFAIR LABOR PRACTICESA. Background'Pursuant to an election conducted by the Board amongtheCompany's production and maintenance employees,STATEMENT OF THE CASEROBERT COHN, Trial Examiner: Upon separate chargesfiledonAugust 23, 1968,' by Moss-American, Inc.(hereinafter the Company) against Credill Minter, RobertLinton, Clem Ballard, and Reese Parker, as agents of allemployees who are members of Local No. 15108, District'All dateshereinafter refer to the calendar year 1968 unless otherwisespecified.'The complaint did not name Clem Ballard as a Respondent.'The parties are in agreement that the foregoing is the correct name ofthe International rather than simply District 50,United MineWorkers ofAmerica,as alleged in the complaint.178 NLRB No. 30 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe International was, on or about June 19, 1961, certifiedas the exclusive representative of such employees for thepurposes of collective bargaining.' Thereafter, the partiesnegotiated and executed successive collective-bargainingagreements,thelastsuchagreementhavingbeennegotiated inMay 1967, to be effective for a term of 3years through May 6, 1970.Following negotiation of the first collective-bargainingagreement in 1961, the International, as was its custom,chartered a local union to administer the agreement andcarry on the affairs of the Union at the Company's plant.In this case the Local Union No. is 15108, and it iscomprised solely of the employees of the Company. ThenamedRespondentsherein,CredillMinter,RobertLinton, and Reese Parker, are, and have been at all timesmaterial,officersof the Local Union and, as such,participated in the negotiations with the Company in May1967, looking toward the consummation of a newcontract.However, the negotiations on behalf of theemployees were led by James W. Staton, the assistantregional director of region 45 of the International, whichregion comprises the Local Union. Using the old contractas a basis, the parties negotiated and agreed upon certainchanges in the provisions thereof to be incorporated in thenew contract. Certain changes were reduced to writing (G.C. Exh. 7) and presented by Staton to a special meetingof the membership of the Local Union on May 4, 1967,for the purpose of ratifying the new agreement At thatmeeting, themembers voted 34 to 20 in favor ofratification of the new agreement.However, there was apparently some misunderstandingas to certain provisions the new contract should containbecause when the final document was presented to theLocal Union officers for signature later in the month, thelatter refused to sign contending, in essence, that therehad been additional agreements concluded which were notincorporated in the written documents Nevertheless, thecontractwas signed first by representatives of theCompany, next by Staton and his superior Frank Crise,regional director for region 45 of the International, andfinally by Elwood Moffett, president of the International.B. Events Leading to theStrike in August 1968The contractual relations between the Company and itsemployees remained in the posture aforesaid from May1967 until the summer of 1968. That is to say, theCompany has always taken the position that it negotiatedand secured from the collective-bargaining representativeof its employees a valid, binding agreement in May 1967,which was signed by both parties, and which has beenlived up to at all times by the Company. The same maybe said for representatives of the International. However,the officers of the Local, as noted above, have neversignedtheagreementandpresumablyneverfelt'At thetime of the certification the name ofthe Company was T. JMossTie Company.The parties stipulated that subsequently,through aseries of mergers and acquisitions,the name ofthe Companywas changedtoMoss-American, Inc.'According to the testimonyof Staton,a witness for General Counsel,therewere agreed-upon changes relating to overtime assignment andstarting time which did not necessitate a change in the language of thecontract but only an understanding between the parties as to a properinterpretation of the language as written.themselves bound by it although the record reflects noaction or conduct by them or the membership to renounceor rescind it during the period fromMay 1967 until July1968. Indeed,the record shows that during such period oftimethereweregrievancesprocessedthrough thecollective-bargaining agreement,some of which reachedarbitration.However, inJuly, the Companyreceived a letter datedJuly 8 from one David Owens, chairman of the labor andindustry committee of the Illinois State Conference ofNAACP,requestingtheCompanyto cease forwardingany dues or assessments to the International"until youhave writtenpermissionfrom each member ofthe LocalNo. 15108." Attachedto such letter was a petition,signedby some 76employeesof the Company,which was headedby the following language:We the undersign [sic] members of local No. 15108,InternationalUnion of District 50, UnitedMineWorkersofAmerica,Employee[sic]ofMoss-American, Inc., do hereby request that no futher[sic]union dues or assessments be taken out ofmembers of localNo. 15108 checks to be sent to theInternational.Thatall such union dues and assessmentstaken out of our checks be turned over to our localtreasury until such time our local authorizes otherwise.As a result of this letter and petition,the Company'spersonnel director,on August 1, wrote the following letterto the regional directorof theInternationalAugust 1, 1968InternationalUnion,District 50United Mine Workers ofAmericaPaul Brown Building,Rooms 462-463818 Olive StreetSt. Louis, Missouri 63101Attention:Mr. Frank Crise,Regional DirectorDear Sirs:We enclose xerox copy of letter to Mr. DaleFerguson, Superintendent of our East St. Louis, Illinoisplant, from the Illinois State Conferenceof NAACPBranches dated July 8, 1968, with enclosures.Under Section2,ArticleIV,ofour collectivebargaining agreement dated May 7, 1967, we agreed todeduct from the wages of each employee, in accordancewith signed voluntary authorizations of the employees,themembership dues of the Union,including uniformmonthly dues and initiation fees, and to transmit theamounts so deducted to your Secretary-Treasurer inWashington,D C. Underthe contract you have agreedto save us harmless with respect to any claim, suit orjudgmentorotherliabilityresultingfromanydeductions made from the employees' pay pursuant tothe above authorizations and assignments.By separateletter, a copy of which is attached, we have advised Mr.Owens that under the contract we are obligated torecognize you and your representatives as the exclusivebargaining agents of our employees within the East St.Louis bargaining unit and have requested he refer ouremployees to you in respect to the subject matter of hisletter.Incompliancewithoutobligationsunder thecontract,we shall continue to check-offdues andinitiation fees of employees within the unit from whomwe have received written check-off authorizations untilwe have received from them appropriate noticeeffectively terminating their respective written check-offauthorizations. CREDILL MINTER,ROBERT LINTON,ET AL.191Very truly yours,/s/ Alan F. GaffordPersonnel & SafetySupervisorOn July 18, the president of the Internationalsuspended the Local's charter and placed it under thetrusteeship of Regional Director Crise,, in which status ithas remained to the present.On August 19, the production and maintenanceemployees of the Company concertedly ceased work andestablisheda picket line about the Company's plant,which continued until it was enjoined on September 25 asa result of a Section 10(1) proceeding under the Act.The record reflects that there were two meetings heldsubsequent to August 19 in an apparent effort to settle thestrike.The first of these was held on August 22 at theoffice of an attorney for the Company in East St. Louis.Representing the Company were two attorneys; for theemployees were the three Respondents and the said DavidOwens, the latter being spokesman for his group. Owenscontended that the employees did not have a contract withtheCompany, that they had requested the Company tocease checking off dues to the International but that theCompany had not granted this request, and he presentedsome 11 demands (see G.C. Exh. 6) which he requested beincorporated in a contract with the Company. GeorgeHecker, Esq., speaking for the Company, advised OwensthatInternationalhadbeencertifiedascollective-bargaining agent and that a contract had beenentered into with the International in May 1967; that theCompany recognized that there was an issue as to whetheror not there was a contract and as to who should receivethe dues, but that the Company intended to instituteproceedingswith the Board to have those questionsdetermined and in the meantime the Cpany would liketo have the men return to work pendin isposition of thedispute by the Board. Owens responded that his group didnot "understand the technicalities of the law"; that socialand moral rights as well as legal rights were involved andthat they did not have faith in the Board to resolve theproblems, it was his view that the Company should dealwith the committee and the men and if the Companywould accede to their demands, the men would go back towork. The company representatives refused to do this, butdid, in the interest of identifying and understanding thenature of the grievances, review the 10 or 11 demandssubmitted on General Counsel's Exhibit 6.6 However,therewas no negotiation or resolution of any of theseitems at that meeting.7The second meeting was held in the offices of theInternational on August 23. Present on behalf of theCompany were its vice president and personnel director;present for the International were Regional DirectorFrank Crise, International Representatives Leslie Morganand Sam Hider, plus the three Respondents. Hider wasspokesman for the union side while Alan Gafford,personnel director, spoke for the Company. The latterindicated to the union group that the Company intendedto continue honoring its contract with the Internationaland that the employees should return to work, after whichthe Company would settle the problems at the bargainingtable.Hider had the list of the aforesaid 11 demandswhich had been submitted but it was the Company's'In the language of Hecker, "We wanted to understand what was behindthe wildcat strike, so we did discuss these as well "'The foregoing findings are based upon the credited testimony ofHecker;none of the other participants testified at the hearing.position that it would not discuss those demands until theemployees were back in the plant and working. Hiderindicated that unless the Company was willing to talkabout the demands, there was no further reason tocontinue the meeting and it was adjourned.' The recordreflects no further discussions or meetings between theRespondents and/or the International with the Companyfor the purpose of resolving the strike.As respects conduct on the picket line, the GeneralCounsel offered the testimony of one Bob McDaniel,assistant superintendent of the plant. He testified that onAugust 19 he noticed about 70 or 75 men milling aroundthe outside of the plant, some of whom were carryingpicket signs. The signs bore the following legends:This Companydiscriminates,unfairto employeesWe haveno insurance planWe work for slavewages, lowest wages in townThe strike caused the plant to be completely shutdown -,none of the rank-and-file employees worked. However, thesupervisory employees went to the plant almost daily forvarious purposes.On one of these occasions, on themorning of August 27, McDaniel called RespondentMinter over to the car and asked if the supervisors couldget in. The latter replied that he did not think it would bebest if they went inl-that on the morning of August 20 hewas able to stop the other employees from doing anyharm but there might be some trouble if the supervisorsforced their way into the plant; that he personally had noobjections but he was afraid he could not handle the otheremployees.McDaniel testified that essentially the samefacts occurred the following day, August 28. On anotheroccasion,McDaniel reported he spoke to pickets at therear entrance of the plant who advised that they could notlet the supervisors in the plant but that "Mr. Minter wasat the front entrances, we might get permission from himto go in." On that occasion, Minter rode into the plantwith the supervisors to inspect the property for vandalismand damage.LeslieMorgan, an International representative, testifiedthat on August 19 he had a conversation on the picket linewithMinter and told the latter that "this wildcat strike"was in violation of the contract. Minter replied that he didnot consider they had a contract, that their purpose was tonegotiate a contract, and that they would not go backuntil they got one. On August 21, Morgan and Hider wentagain to the plant and had a conversation with Minter inwhich Hider asked Minter to return to work and theywould sit down with the Company and talk about thegrievances.However, Minter told him that he could notreturn to work at that time because there were otheremployees involved, but that he would agree to meet withthe Company for the purpose of exploring the differences.Analysis and Concluding FindingsAs previously noted, it is the contention of the GeneralCounsel and the Charging Party that the Respondents,constituting a labor organization, have engaged in and areengaging in unfair labor practices within the meaning ofSection 8(b)(7)(A) of the Act (which section proscribes'The foregoing findings are based upon the credited testimony ofGafford, none of the otherparticipants at the meeting were called aswitnesses 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDcertainrecognitionand organizational picketing) andSection 8(b)(4)(i) and (ii)(C) of the Act (which sectionproscribes threats and coercion of an employer orinducement of employees to strike where an object is toforce or require an employer to recognize or bargain witha labor organization where another labor organization hasbeen certified under Section 9 of the Act). At thethreshold,we are faced with the Respondents' positionthat the General Counsel has not proven "that theseRespondentsare a`labor organization' within themeaningof Section 2(5) and 8(b) of the Act.""Labor organization" is defined in Section 2(5) of theAct as follows:Theterm"labororganization"meansanyorganizationof any kind, or any agency or employeerepresentation committee or plan, in which employeesparticipate and which exists for the purpose, in wholeor in part, of dealing with employers concerninggrievances, labor disputes, wages, rates of pay, hours ofemployment, or conditions of work.It is, of course, true that the foregoing definition wascast in broad language purposefully to encompass allkinds of employee committees or plans within its ambit.'As the Board recently stated ina similarcontext, "[t]his[legislative]history [of Sec. 2(5)] shows that the definitionwas a broad one in order to extend the protection andlimitations of Sections 7 and 8 to inchoate or informalgroups as well as to established or traditionalunions."'"But inSimmons,the Board refused to find a violationbecause it found that the respondent bargaining committeedid not constitute a labor organization. For essentiallysimilar reasons,Ifind and conclude that the committeecomposedofRespondentsheredidnot,inthecircumstances presented, constitute a labor organizationwithin the contemplation of the statute.Thuswe cannot and should not, in making adetermination of this issue, lose sight of the history andcontext in which it arose. The International had beencertified for some 7 years when this dispute arose. Whileithadcharteredalocalunionforpurposesofadministration,whichfunctionedinmany respectsautonomously, the fact remains that theMay 1967negotiations(as well as previous negotiations) were leadand directed by a representative of the InternationalUnion.A disagreement and dispute arose between theofficials of the International and the Company on the onehand, and the members of the Local bargaining committee(which consisted of the officers of the Local Union) on theother,when the written documentcontainingthe 1967contract failed to reflectagreementon certain provisionswhich the members of the Local committee apparently feltwerearrivedatduringthenegotiations.However,representatives of the Company and representatives of thedulycertifiedbargainingrepresentative,i.e.,theInternational,proceeded to execute the written contractnotwithstandingthe feelingsof the Local committee, andboth took the position that it was a valid and bindingagreement.This problem festered and became more aggravatedduring theensuing yearuntil the summer of 1968, when itfinallyexploded.The officers of the Local,feelingthemselves- as their counsel put it -- "sold down the river"'See, e.g.,N.L.R.B. v.CabotCarbon Company and Cabot Shops,Inc.,360 U.S. 203,212, and cases cited."Comite de Empleados de Simmons.Inc..127NLRB 1179, 1187,reversed and remanded 287 F.2d 628(C.A I), 132NLRB 242 (onremand).by the International, and being relatively unsophisticatedand inarticulate respecting labor-management techniques,sought about for a new spokesman to present what theyconsideredtobetheirlegitimategrievancestomanagement.BeingpredominantlyNegro,"itseemsnatural and fitting that the Local's officers sought thecounsel and assistance of the local head of the NAACP.The latter wrote the July 8 letter to the Company onbehalf of the Local's predominantly Negro officers andmembers, and no doubt assisted in the formulation of thelanguage on the petition which was submitted therewith.As hereinabove set forth, he acted as the Local officers'spokesman at the first meeting with the Companyfollowing the strike. At the second meeting, held at theofficesof the International, the spokesman was arepresentative of the International.These facts, when considered in the context of all theother evidence in the record, take on a high degree ofsignificance, in the judgment of the Trial Examiner, in thelight of the applicable precedents bearing upon this issue.Thus, while the committee composed of the Local officersmight constitute an "employee representation committeeor plan" within the literal language of the definition inSection 2(5) of the Act, it is evident that more is requiredto constitute such group a "labor organization." In a casecited by the General Counsel," the Board, in finding thatthe employee committee in that case constituted a labororganization,notedasacardinalpoint that suchcommittee "functioned as a distinct entity apart from (andin derogation of) the Union."" And inSimmons, supra,the Board, in concluding that the committee there did notconstitute a labor organization, noted:The present case, however, involves a duly electedbargaining committee of an established union seeking tocarryout thfunctions for which it was elected.Although sucacommitteemight,under somecircumstances, become a separate labor organization,we are satisfied that the committee herein did not atany time become a labor organization but rather was atall times material "an internal and integral functioningpart" of the SIU.'4It is true that in the instant case, 1 of the 11 demandsmade by the committee was "for contract," and that someof the language attributed to Owens during the firstmeeting following the strike could be interpreted as ademand that the Company deal with that committeerather than officials of the International. But the recordevidence taken as a whole seems to me to reflect a desireon the part of the Local officers and members to seek asatisfaction of their grievances within the framework ofthe existing relationship rather than as a separate anddistinctorganization.Thus, from the first, the language ofthe petition does not in any sense reflect a desire of theemployeesto resignfrom the International and/or seekmembership in another labor organization, but simply toreallocatethedistributionofuniondues.AndRespondents' subsequent participation in a meeting withthe Company at the offices of the International, with an.International representative as spokesman, certainly doesnot affirman intentionon their partto seek recognitionor concludean agreementwith the Company outside the"The record shows that the great majority of the Company's productionandmaintenance employees are black;the regional director of theInternational and his assistant are white men."Long-Lewis Hardware Company,90 NLRB 1403."90 NLRB at 1415.14127 NLRB 1179, 1187. CREDILL MINTER, ROBERT LINTON, ET AL.establishedcollective-bargainingframework"and inderogation of the International. In this context, thephrase "want contract" clearly means a resolution of themisunderstanding which gave rise to the refusal of theLocal officials to sign the original agreement rather thanseeking a contract with the Company as the exclusivebargaining representative of the employees separate fromthe International."Accordingly, and based upon my evaluation of all ofthe evidence considered in the record as a whole, I findand conclude that the General Counsel failed to prove, bya preponderance of the evidence, that the Respondentsconstituted a labor organization within the meaning of theAct. Since this is a necessary predicate for a holding of aviolation of Section 8(b) of the Act, I will recommendthat the complaint be dismissed in its entirety."'CONCLUSIONS OF LAW1.Moss-American, Inc., the Charging Party, is anemployer engaged in commerce within the meaning ofSections 2(6) and (7) and 8(b)(4) of the Act.2.CredillMinter, Robert Linton, and Reese Parker, asagents of all employees who are members of Local No.15108, International Union of District 50, United MineWorkers of America, Respondents herein, do notconstitute a labor organization within the meaning ofSections 2(5) and 8(b) of the Act.3.The General Counsel has failed to prove that theRespondents have engaged in the unfair labor practicesalleged in the complaint.RECOMMENDED ORDER193It is ordered that the complaint be, and it hereby is,dismissedin itsentirety."Hecker testified that in the meeting of August 22, he pointed out toRespondent Credill Minter that the employees were being paid what hadbeen agreed upon and yet they were asking for more money. Minteracknowledged that some of the items included in the I1 demands were notunresolved issues, but were additional items. "Since we are asking forthings.we might as well ask for whatever we want." However, thisattitudewould not seem to detract from or materially alter the basicreason for the concerted actionItseems noteworthy that officials of both the Company and theInternational referred to the conduct of the employees as a "wildcatstrike,"meaning,in essence,that it was in derogation of the policy of theInternationalWhile there may be important differences between thesituation here and that reflected in the usual wildcat strike(such as, forexample, that here the great majority of employees participated whereasnormally only a minority is involved),such characterization reflects "aneffort to interfere with the collective bargaining by the duly authorizedbargaining agent..."(N L R B v. Draper Corporation,145 F.2d 199, 202(C.A. 4)) rather thanyat least at that point in timer-,to displace such agentas the collective-bargaining representative.Such conduct, of course,resultsin loss of protection of Section 7 rights, but does not-- as General Counsel'stheory would seem inevitably to lead us-constitute a violation of Sec. 8(b)."Comite de Empleados deSimmons,Inc., supra.In view of this finding,Ido not reach the other defenses raised by Respondents in oral argument.WhileI recognize,as previously noted, that the court of appeals reversedthe Board in Simmons, I note that the Board accepted the remand whilerespectfully disagreeing with the court's decision(132 NLRB 242, 243) Iam, of course,bound by the Board's decision until it indicates acquiescencein the contrary views of a court of appeals or untiltheU.S.SupremeCourt rules otherwise (seeIowa Beef Packers,Inc ,144 NLRB 615, 616)